DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (USP 6521475 and hereafter Chen).
As per claim 1, Chen teaches (in figures 1-2F) a liquid crystal display, comprising: a first substrate (14), having a display area (shown in figure 1 wherein 16 is located; is labeled 40 in figure 2E) and a pad area (where elements 22 and 24 are located in figure 1; labeled 30 in figure 2F) located outside the display area; a pixel array (16), disposed on the display area of the first substrate; a first pad (31), disposed on the pad area (30) of the first substrate (col. 3 lines 14-17); a dielectric layer (28), disposed on the pad area (30) of the first substrate, and having a 

    PNG
    media_image1.png
    357
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    678
    media_image2.png
    Greyscale

As per claim 4, Chen teaches that the first pad (31) is electrically connected to the second substrate (12) via the first conductor (36 abstract, col. 3 line 60 – col. 4 line 7).
As per claim 7, Chen teaches that the first substrate is a silicon substrate (col. 3 lines 30-35, 60 – col. 4 line 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USP 6521475 and hereafter Chen) as applied to claim 1 above and in further view of Pyoun (US Pub. 20160202812).
As per claim 8, Chen does not specifically teach that a material of the first conductor comprises Ni.
However, Pyoun teaches (in figure 2 and paragraphs 32, 41, and 46) a liquid crystal display device having a first conductor (50 paragraph 50) in electrical contact with a first pad (45b) wherein the first conductor comprises Ni (paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first conductor of Chen with Pyoun so as to have the first conductor comprises Ni in order to increase the robustness of the conductor, and along with increasing its resistance to heat and corrosion, which would further increase the reliability of the display.
Claims 1, 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukami et al. (US Pub. 20200278587 and hereafter Fukami) in view of Oh et al. (US Pub. 20030164919 and hereafter Oh). 
As per claim 1, Fukami teaches (in figures 1-8 and 17-19) a liquid crystal display, comprising: a first substrate (110), having a display area (1a) and a pad area (1b) located outside the display area; a pixel array (array of PX), disposed on the display area of the first substrate; a first pad (510 in a first terminal 500/500A), disposed on the pad area of the first substrate; a dielectric layer (550), disposed on the pad area of the first substrate, and having a first opening (550a), wherein the first opening of the dielectric layer is overlapped with the first pad; a filling pattern (540), disposed within the first opening of the dielectric layer, wherein the filling pattern has a plurality of through holes (540a), the through holes of the filling pattern are overlapped with the first pads, wherein the dielectric layer has an upper surface (surface facing away from first substrate 110) facing away from the first substrate, and a second substrate (200), disposed opposite to the first substrate; and a liquid crystal layer (300), disposed between the pixel array and the second substrate.
Fukami’s embodiment shown in figures 17-19 does not specifically teach a first conductor, disposed in the first opening of the dielectric layer, and electrically connected to the first pad via the through holes of the filling pattern, wherein the first conductor is disposed on the upper surface of the dielectric layer, the first conductor is filled in the plurality of through holes of the filling pattern, and the first conductor is integrally formed;
However, Fukami teaches in a later embodiment a first conductor (anisotropic conducive film) electrically connected to the first pad via the through holes of the filling pattern wherein the first conductor is disposed on the upper surface of the dielectric layer (paragraphs 94 and 146). 
Additionally, Oh teaches (in figures 4-5 and 9-10) forming an anisotropic conductive film (260) in first openings (252a) of a dielectric layer (252) wherein the first conductor is disposed on the upper surface of the dielectric layer, the first conductor is filled in the plurality of through holes of the filling pattern (see figures 9 and 10 which show adhesive 261 in the through holes 252a), and the first conductor is integrally formed (261 and 262 are securely fixed to one another and form a single structure 260)in order to secure connection to the TCP. 
It would have been obvious to one of ordinary skill in the art at the time of filing to fill the first opening with the anisotropic conductive film in order to securely connect the source driver. 
As per claim 2, Fukami does not specifically teach that a material of the filling pattern comprises a photoresist. 
However, Oh teaches forming an organic layer (216, 242, and 252) including a filling pattern (242) out of a photoresist (paragraph 68) in order to form through holes (242a, 252a, 216a) through exposure (see paragraphs 68-69). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the filling pattern in Fukami out of a photoresist as taught by Oh. 
The motivation would have been to allow for easy patterning. Additionally, a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07). 
As per claim 5, Fukami does not specifically teach a solder wire, disposed on the first conductor and electrically connected to the first conductor; and a circuit board, electrically connected to the first pad via the solder wire and the first conductor.
However, Fukami teaches that the source driver may be a chip on film driver comprising a tape carrier package (see paragraphs 6 and 94). 
Additionally, Oh teaches providing a solder wire (513), disposed on a first conductor (260) and electrically connected to the first conductor; and a circuit board (510), electrically connected to a first pad (251) via the solder wire and the first conductor.
It would have been obvious to one of ordinary skill in the art at the time of filing to include the solder wire from Oh in the device of Fukami. 
The motivation would have been to provide a means of connecting the driver to the data pads. 
As per claim 6, Fukami teaches that one of the through holes of the filling pattern has an aperture D (width of 540a). 
Fukami does not specifically teach that of does not specifically teach that 0.3µm < D < 10µm. 
However, Oh teaches forming the width of through holes (252a) to have a width between 3µm and 10µm (paragraph 76) and that the width of the through holes is a result effective variable in that if the through holes are too large external force may cause driving failure (paragraph 94). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the width of the through hole to be between 0.3µm to 10µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Additionally, while the specific ranges of the aperture being 0.3µm to 10µm is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 9, Fukami teaches (in figures 1-8 and 17-19) the dielectric layer (550) further comprises a second opening (another opening 550a of another terminal 500/500A) spaced apart from the first opening, and the liquid crystal display further comprises: a second pad (520 of the another terminal 500/500A), disposed on the pad area of the first substrate, and spaced apart from the first pad, wherein the second opening of the dielectric layer is overlapped with the second pad; and a second conductor (530 of the another terminal 500/500A), disposed in the second opening of the dielectric layer, wherein the second pad has a surface overlapped with the second opening of the dielectric layer, and the second conductor directly contacts and completely covers the surface of the second pad (see figure 17).
As per claim 10, Fukami does not specifically teach that an area of the second pad is smaller than an area of the first pad.
However, absent a teaching of criticality, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display device to have an area of the second pad be smaller than an area of the first pad, since such a modification would have involved a mere change in the size of a component.  It has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.   In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukami et al. (US Pub. 20200278587 and hereafter Fukami) and Oh et al. (US Pub. 20030164919 and hereafter Oh) as applied to claim 1 above and in further view of Kobayashi (US Pub. 20170059915). 
	As per Claim 3, Fukami teaches an alignment film formed on the pixel electrodes (20) which is formed in the same process as the upper most conductor of the terminal (500/500A) (see paragraphs 130 and 147).  
Fukami does not specifically teach that the alignment film is located between the first conductor and the filling pattern. 
However, Kobayashi teaches (in figure 6) forming an alignment layer (AL1) over an entire surface of the lower substrate (100) in order to easily form the first alignment layer (see paragraph 73). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the alignment film over the entire substrate in order to easily form the alignment film. 
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the first conductor completely fills the plurality of through holes and is an integrally formed continuous structure consisting of a single material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, as the cited references teach all the claimed limitations as shown in the rejections above applicant’s argument is unpersuasive and the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871